Citation Nr: 1443539	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right leg and knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This appeal to the Board of Veteran's Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for a right knee and leg disability.  In September 2007, the Veteran submitted a notice of disagreement (NOD) with that decision.  The RO issued a statement of the case (SOC) in April 2011, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2011.  

The Board notes that the RO issued a second rating decision in January 2008 in response to the September 2007 statement and new evidence submitted therewith.  The Veteran responded with a second NOD in June 2008.  The RO treated this NOD as a new claim and issued another rating decision in September 2008 denying the Veteran's service connection claim, thus treating the June 2008 NOD as the claim on appeal.  However, the Board notes that the RO failed to note that the Veteran's September 2007 statement indicated his disagreement with the August 2007 decision and was filed within one year of that decision.  Thus, the August 2007 rating decision is the decision properly on appeal herein.  See 38 C.F.R. § 20.302.  

The Board notes that in May 2013 the Veteran revoked his power-of-attorney in favor of AMVETS.  In a May 2013 letter, the RO advised the Veteran that he may choose a representative to assist him with his claim.  This was again explained to the Veteran during the July 2013 hearing, at which time the Veteran indicated his desire to move forward unrepresented.  Given this, and, because he has not selected another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.  

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the July 2013 hearing transcript, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  No right leg and/or knee disability was shown in service or for many years thereafter, and there is no competent, credible and  probative evidence even suggesting that there exists a medical relationship, or nexus, between any such current disability and in-service injury or disease.  


CONCLUSION OF LAW

The criteria for service connection for a right leg and knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a pre-rating letter dated August 2006, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a right leg and knee disability, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates and the type of evidence that impacts those determinations.  This letter meets the VCAA's timing of notice requirement and the content of notice requirements.  

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records as well as multiple statements made by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  
As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in July 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the hearing was legally sufficient.  

Here, during the July 2013 hearing, the undersigned identified the issue on appeal and solicited testimony regarding the Veteran's in-service injury and the current nature of his complaints.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the suggestion of specific, additional evidence was not then explicitly suggested, the undersigned did indicate to the Veteran the importance of medical evidence showing in-service injury to, and/or treatment for, his right leg to substantiate his claim.  

During the  Board  hearing,  the Veteran pointed out that, during service, he was hospitalized for approximately two weeks for treatment of a right leg injury.  However, when asked for further information about this this hospitalization to enable VA to attempt obtain these records, the Veteran testified that he did not remember where he was hospitalized and did not have any further information about the hospitalization.  As the Veteran has not been able to provide meaningful information to permit a search for these records, the Board finds that no further RO action in this regard is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the claim for service connection on appeal.  However, as will be discussed below, given the pertinent facts, no such examination or medical opinion is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  



II.  Analysis

The Veteran contends that he injured his right leg and knee in service when he was loading artillery manually and a 90-pound round fell on his right leg.  He asserts that due to this injury, he has a large scar and experiences pain and numbness in the leg.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, or his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board must assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, in assessing the credibility of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

The Veteran's service treatment records are negative for any complaints, findings or diagnoses related to his right leg and/or knee.  In a report of medical history completed by the Veteran in November 1968, he indicated no problems with his right leg or knee.  Additionally, the report of a medical discharge examination that same month noted all normal findings.  

The Board notes that service treatment records dated in April 1968 indicate that a water trailer rolled over the Veteran's left leg, causing soft tissue swelling.  An X-ray was negative.  Diagnosis was hematoma and contusion distal 1/3 of left leg laterally.  He was placed on light duty for five days.  Additionally, in January 1968, the Veteran was noted to be treated at a hospital emergency room for a right thumb laceration.  This is the only hospital visit noted in the service treatment records.  

Post-service clinical evidence from a private treating source includes a June 2006 report that noted that the Veteran was injured in 1968 while in service when an artillery round fell on his right leg.  The physician noted the Veteran had pain on and off since that time and developed flapping of the right foot with ambulation two or three months prior.  A well-healed long scar was noted on the anterior lateral compartment of the right leg.  An examination revealed weakness of the right ankle dorsiflexion with high steppage gait on the right.  Impression was right peroneal palsy.  The physician noted that a nerve conduction study revealed compression neuropathy of the common peroneal nerve at the level of the neck of the fibula on the right, though an X-ray failed to demonstrate a cyst or mass to explain the neuropathy.  He noted the resolution of symptoms and subsequent discharge from care.  

In a July 2006 statement the Veteran reported the artillery malfunction when a round was ejected and hit his right leg, causing a gash that severed the skin to the bone.  He reported being hospitalized for approximately 10 to 12 days, experiencing discomfort, and being left with a scar.  In an October 2007 statement, the Veteran reported that although service treatment records documented injury to his left leg, it was actually his right leg that was injured.  In an August 2009 statement, the Veteran contended that a clerical mistake was made in reporting injury to his left leg, instead of the right.  The Veteran reported the same in his May 2011 substantive appeal, noting that the reports in his service treatment records of a left leg injury and having a water trailer roll over his left leg were in error.  

During the July 2013 hearing, the Veteran testified that he was hospitalized for two weeks in service following the injury to his right leg from the artillery round.  He reported that he did not recall where he was hospitalized.  He further noted that the reports of an injury to his left leg in service were incorrect.  He testified that he did not file for service connection previously because he was not aware that he was eligible for such compensation.  He also testified that he did not report his right leg injury at discharge because he was glad to be home.  He noted he wanted to make his flight and did not want to wait in line with thousands of other soldiers.  The Veteran testified that his right leg disability "comes and goes" and was not an everyday thing.  

In this case, considering the evidence of record in light of the governing legal authority, the Board finds that the claim for service connection for must be denied.  As explained below, not only is the evidence of record is questionable as to current disability and in-service injury or disease, but there is no competent, credible or probative evidence whatsoever to support a finding that there exists a medical nexus between any current right leg or knee impairment and service, to include alleged in-service injury.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   In this case, the Board notes that the only documented, post-service diagnosis pertaining to the right lower extremity, noted is right peroneal palsy which was noted to have resolved in June 2006, prior the filing of the Veteran's claim in July 2006.  While the current disability requirement may also be satisfied by evidence of recent diagnosis of disability prior to the Veteran filing a claim for benefits based on that disability (see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013)), and the Veteran received a diagnosis of right peroneal palsy only one month prior to the filing of his service connection claim, that condition was noted to have resolved, and the Veteran was discharged from care at that time.  Notably, there is no medical evidence of record indicating continued treatment or that the Veteran has a diagnosis other than the right peroneal palsy, which was noted to have resolved; only the Veteran's assertions that the disability comes and goes.    

Even assuming, arguendo, that the Board accepted the Veteran's assertions as possibly indicative of continuing disability, the evidence simply does not competently, credibly, and persuasively indicate that there exists a medical nexus between such impairment and any in-service injury, disease, or event.

Initially, the Board notes that there is no documented evidence that the Veteran suffered any right leg injury in service as alleged, although, as noted above, the record does document a left leg injury.  In this regard, however, the Veteran asserts that his service treatment records contain a clerical error, noting injury to his left leg when he really injured his right leg.  The Board notes that the Veteran did not indicate a problem with his right leg upon discharge from service., although, during the hearing, he explained that he was anxious to get home and did not report any medical problems at that time for this reason. 

Even if the Board was to accept as plausible the Veteran's explanation that the reference to left leg injury in his service records was made in error, his assertion that such an injury occurred under different circumstances than that reported does not appear to credible.  In this regard, while the Veteran's service treatment records document a water trailer rolling over his left leg, causing soft tissue swelling, the Veteran reports that his right leg was injured as a result of an artillery malfunction that caused a round to be ejected, hitting his right leg.  The Veteran's service treatment records contain no mention of such an incident.  Notably,  the only evidence of such an injury are the Veteran's statements made in connection with his service connection claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).  

Moreover, the Veteran reported being hospitalized for 10 to 12 days due to the artillery injury.  The service treatment records appear to be complete and do not reference any hospitalization for a right leg or shrapnel injury.  This fact tends to further diminish the Veteran's credibility in reporting the circumstances of this alleged in-service right leg injury.  

In short, the Board finds that it highly unlikely that the Veteran's service treatment records would not only erroneously document  an injury to the left leg instead of the right leg but also report circumstances completely different from those alleged by the Veteran.  

Furthermore, there is no medical indication whatsoever that even suggests that there exists a medical nexus between any current right knee/leg impairment, and the Veteran's alleged in-service injury.  None of the medical treatment records reflect any such opinion or even comment to that effect, and the Veteran has not presented or identified any such existing medical evidence or opinion.  The first record relating to this disability only appear to date from a treatment record in June 2006, nearly forty years after the Veteran's military service.  On this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's right leg disability.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  

In the present case, as explained above, the evidence of record does not clearly indicate that the Veteran in fact has-or,  during some time frame relevant to this appeal, has had-a right leg/knee disability, and the evidence pertaining to the matter of in-service right lower extremity injury (solely,  lay assertions), are of questionable credibility.  Significantly, in the absence of competent and credible evidence of an in-service disease or injury, a remand of this claim  for an examination or to otherwise obtain an opinion as to the etiology of the Veteran's claimed right leg disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the claimed right leg disability and the Veteran's military service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service advanced in support of his claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated (or, incredible) account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, on these facts, arranging for the Veteran to undergo examination or taking other action to obtain a medical opinion under the circumstances presented here would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of any current right leg disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Finally, with respect to the Veteran's own assertions as to diagnosis and etiology in this appeal, such assertions, alone, provide no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the one in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011)), the specific matters of the diagnosis and etiology of the type of disability  under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4  (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise, he simply is not competent to render a probative (persuasive) opinion on such a medical matter.  Hence, the lay assertions in this regard have no probative value. 


For all of the foregoing reasons, the Board finds that the Veteran's claim for service connection for a right leg and knee disability must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a right leg and knee disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


